Citation Nr: 1547546	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-38 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1955 to June 1959.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a lung disorder, secondary to asbestos exposure.

The Veteran filed a notice of disagreement with all issues denied the April 2014 rating decision, which included service connection for hypertension and a heart disability, in addition to a previous August 2013 denial of entitlement to nonservice-connected pension.  However, after statements of the case were provided concerning these matters, on his VA Form 9, the Veteran indicated that he only wanted to appeal the asbestos exposure issue.  As the Veteran is only contending that he has a lung disorder as result of his asbestos exposure, only the issue of service connection for a lung disorder has been certified for appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lung disorder, which he contends is related to asbestos exposure during his service in the U.S. Navy.  The RO attempted to verify with the service department whether the Veteran had asbestos exposure during service, but the service department did not expressly answer the RO's question, and instead just mailed the Veteran's service personnel records.  Nonetheless, the RO noted in its rating decision that the Veteran's military occupational specialty in service of aviation electrician's mate probably involved asbestos exposure.  The RO denied the claim on the basis that there was no evidence of a current lung disability.  The Veteran has stated, however, that he was tested in about 2001 and found to have a lung disorder that he contends is related to his asbestos exposure.  See, e.g., August 2013 pension claim.  These records should be obtained and a medical opinion provided.  

Also of note, the Veteran apparently was involved in a work-related lawsuit for asbestos exposure at his place of employment after service from 1965 to 1982 and received compensation for this asbestos exposure.  See, e.g., October 2007 Affidavit of Exposure; June 2008 letter from attorney re: payment received for post-service asbestos exposure claim.  Information pertaining to this matter should be obtained, to the extent possible; and any medical opinion provided should consider the Veteran's reported post-service asbestos exposure.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit or identify any treatment he has received for his lung disorder including the testing he noted was conducted in 2001.  Also, ask the Veteran to submit any additional medical records pertaining to his post-service asbestos-related lawsuit against his employer.  If the Veteran complies with this request, make efforts to obtain any records identified, and notify the Veteran of any unsuccessful attempts.

2.  Make arrangements to obtain any relevant treatment records pertaining to a lung disorder from the VAMC in Houston and VA Specialty Outpatient Clinic in Corpus Christi, Texas.

3.  Contact the appropriate service department to determine whether the Veteran had exposure to asbestos during his service in the U.S. Navy.

4.  After the above development has been conducted, schedule the Veteran for a VA pulmonary examination with a physician.  The claims file must be made available to, and reviewed by, the physician.  All appropriate testing should be conducted to determine whether the Veteran has a present lung disorder.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present lung disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including any presumed exposure to asbestos in service.  In making this assessment, the examiner should acknowledge the Veteran's reported history of exposure to asbestos during his military service in the U.S. Navy, and during his employment after his military service, as well as any statements concerning continued symptoms since service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




